COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Rosaura Arreola, Individually and on             §               No. 08-20-00133-CV
  Behalf of the Estat of Jason Orosco
  Molinar, Deceased,                               §                  Appeal from the

                        Appellant,                 §            County Court at Law No. 6

  v.                                               §             of El Paso County, Texas

  Union Pacific Railroad, Herbert Diaz and         §               (TC# 2016DCV3664)
  Bert Fredrick Harkness,
                                                   §
                         Appellees.
                                               §
                                             ORDER

       The Official Court Reporter for County Court at Law No. 6, D'Anne Asleson, has

informed the Court that she is waiting for court reporter Rebecca Macias to submit a portion of

the reporter's record necessary to complete the official record in this case.

       Accordingly, we ORDER Rebecca Macias to provide her portion of the reporter's record

in this case to D'Anne Asleson, the Official Court Reporter for County Court at Law No. 6,

within 10 DAYS of the date of this order, and to provide this Court with proof that she has

submitted her portion of the record to Asleson once that is accomplished.

       IT IS SO ORDERED this 28th day of October, 2020.


                                                       PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.